DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation “the limitation “A capsule for preparing beverage comprising” in line 1.  It appears the claim should recite “A capsule for preparing beverage, the capsule comprising” in order to directly refer to the fact that the term “comprising” modifies the term “capsule.”
Claim 9 recites the word “the” twice consecutively in lines 19-20.  It appears one of the instances of the term “the” should be deleted for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4-10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the opening profiles and the collapsible portion forms a continuous integral layer before the collapsible layer collapses and the opening profiles tear away from the collapsible portion” in lines 19-20.  There was not adequate written description at the time of filing for the opening profiles and the collapsible portion forming an integral layer.
Claim 9 recites the limitation “the first perimeter edge being equipped with one or more first opening profiles, each one of the first opening profiles forming a single integral layer with the the first crown portion with at least one respective first programmed breaking line” in lines 19-21.  There was not adequate written description at the time of filing for each of the first opening profiles forming an integral layer with the first crown portion and the at least one respective first programmed breaking line.
Claims 4-8, 10, and 16 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the beverage” in line 4.  It is unclear if this refers to a different beverage than “beverages” recited in Claim 9, line 1 since Claim 9, line 1 requires multiple beverage(s) to be present.  For purposes of examination Examiner interprets the claim to refer to the same beverage.  It is noted that this particular rejection was originally presented in Paragraph 23 in the Non-Final Office action dated November 17, 2020 but has not been addressed.
Clarification is required.
Claims 10 and 16 are rejected as being dependent on a rejected base claim.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) under 35 USC 103(a) of Claims 1, 4-10, and 16 under Kollep et al. have been fully considered and are persuasive.  The amended claims requires the opening profiles to be formed as a continuous layer with the collapsible portion and the programmed breaking lines and not as separate layers laminated together as disclosed by Kollep et al. in order to tear the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.